         Case 1:19-cv-07659-LAP Document 27 Filed 01/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THEOREM, INC.,

                      Plaintiff,
                                               No. 19-CV-7659 (LAP)
-against-
                                                       ORDER
CITRUSBYTE, LLC,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     For the reasons set forth on the record on March 12, 2020,

this case is dismissed for lack of personal jurisdiction.                The

Clerk of the Court shall mark the action closed and all pending

motions denied as moot.

SO ORDERED.

Dated:       January 7, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
